In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  15-­‐‑2404  
JOHN  BERRON,  
                                                            Plaintiff-­‐‑Appellant,  
                                         v.  

ILLINOIS  CONCEALED  CARRY  LICENSING  REVIEW  BOARD,  et  al.,  
                                         Defendants-­‐‑Appellees.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
               No.  14  C  2839  —  Charles  R.  Norgle,  Judge.  
                          ____________________  

No.  15-­‐‑2405  
RONALD  DESERVI,  
                                                            Plaintiff-­‐‑Appellant,  
                                         v.  

JEREMY   MARGOLIS,   Chair   of   the   Illinois   Concealed   Carry   Li-­‐‑
censing  Review  Board,  et  al.,  
                                                   Defendants-­‐‑Appellees.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
             No.  14  C  3881  —  Harry  D.  Leinenweber,  Judge.  
2                                                           Nos.  15-­‐‑2404  et  al.  

                          ____________________  

No.  15-­‐‑2931  
SETH  GHANTOUS,  
                                                            Plaintiff-­‐‑Appellant,  
                                         v.  

ILLINOIS  CONCEALED  CARRY  LICENSING  REVIEW  BOARD,  et  al.,  
                                         Defendants-­‐‑Appellees.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
             No.  14  C  3544  —  Harry  D.  Leinenweber,  Judge.  
                          ____________________  

No.  16-­‐‑1170  
FOTIOS  MOUSTAKAS,  
                                                            Plaintiff-­‐‑Appellant,  
                                         v.  

EDWARD  A.  BOBRICK,  et  al.,  
                                                         Defendants-­‐‑Appellees.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
                 No.  14  C  9294  —  James  B.  Zagel,  Judge.  
                          ____________________  

         ARGUED  MAY  31,  2016  —  DECIDED  JUNE  17,  2016  
                   ____________________  
Nos.  15-­‐‑2404  et  al.                                                                         3  

  Before   EASTERBROOK   and   WILLIAMS,   Circuit   Judges,   and  
YANDLE,  District  Judge.*  
    EASTERBROOK,   Circuit   Judge.   In   the   wake   of   McDonald   v.  
Chicago,   561   U.S.   742   (2010),   which   held   that   the   Second  
Amendment   applies   to   the   states,   we   concluded   that   the  
constitutional   right   to   “keep   and   bear”   arms   means   that  
states   must   permit   law-­‐‑abiding   and   mentally   healthy   per-­‐‑
sons   to   carry   loaded   weapons   in   public.   Moore   v.   Madigan,  
702  F.3d  933  (7th  Cir.  2012).  Illinois  then  enacted  a  system  for  
issuing   and   enforcing   permits   to   carry   concealed   firearms.  
430   ILCS   66/1   to   66/95.   We   have   consolidated   four   appeals  
filed  by  persons  who  asked  for  concealed-­‐‑carry  permits  and  
were  turned  down.  Three  district  judges,  presiding  in  these  
four  suits,  all  ruled  against  the  applicants.  
    Illinois   issues   a   concealed-­‐‑carry   license   to   anyone   who  
satisfies  the  statutory  qualifications  (see  430  ILCS  66/25),  files  
the   necessary   paperwork,   and   pays   the   fees,   unless   the   ap-­‐‑
plicant   would   “pose   a   danger   to   himself,   herself,   or   others,  
or  a  threat  to  public  safety  as  determined  by  the  Concealed  
Carry   Licensing   Review   Board”.   430   ILCS   66/10(a)(4).   Law-­‐‑
enforcement   agencies   are   entitled   to   present   public-­‐‑safety  
arguments  against  granting  an  application.  See  also  430  ILCS  
66/15  (details  about  objections  by  law-­‐‑enforcement  agencies),  
66/20   (details   about   the   Board’s   composition   and   opera-­‐‑
tions).  
    When  these  suits  began,  plaintiffs  had  a  compelling  posi-­‐‑
tion.   They   say   that   they   met   all   statutory   requirements   but  
did   not   receive   licenses   because   one   or   more   law-­‐‑
enforcement   agencies   objected.   The   state   police   told   them  
                                                                                                     
     *  Of  the  Southern  District  of  Illinois,  sitting  by  designation.  
4                                                         Nos.  15-­‐‑2404  et  al.  

that   objections   had   been   lodged,   but   not   by   whom   or   why.  
This   left   them   unable   to   reply.   More   than   60   years   ago   the  
Supreme  Court  established  that,  when  an  agency  is  asked  to  
reject   an   application,   the   agency   must   reveal   at   least   a   fair  
summary   of   the   objection;   otherwise   a   hearing   is   pointless.  
See  Simmons  v.  United  States,  348  U.S.  397  (1955);  Gonzales  v.  
United   States,   348   U.S.   407   (1955).   Legitimately   confidential  
details,   such   as   an   informant’s   identity,   may   be   withheld,  
but   the   applicant   is   entitled   to   know   the   basics.   Yet   under  
the   agency’s   initial   regulations   no   disclosure   at   all   was   re-­‐‑
quired,  and  nothing  is  exactly  what  these  plaintiffs  received.  
     Illinois   soon   realized   that   the   initial   regulations,   which  
had  been  drafted  and  issued  in  haste,  were  deficient  in  this  
respect   and   others.   It   adopted   a   new   set   of   regulations   that  
took   effect   on   January   6,   2015.   See   39   Ill.   Register   1518–27  
(Jan.  23,  2015).  Under  the  revised  regulations,  the  Board  first  
considers   whether   the   objection   appears   “on   its   face”   to   be  
an   adequate   reason   to   deny   an   application.   20   Ill.   Admin.  
Code  §2900.140(e).  If  so,  the  Board  “shall  send  the  applicant  
notice   of   the   objection,   including   the   basis   of   the   objection  
and  the  agency  submitting  the  objection.”  Ibid.  The  applicant  
has  15  days  after  receipt  of  this  notice  “to  submit  any  addi-­‐‑
tional   material   in   response   to   the   objection”.   Id.   at  
§2900.140(e)(1).  If  the  facts  or  their  significance  are  disputed,  
the  Board  may  hold  a  hearing  to  receive  testimony  from  both  
the   applicant   and   a   representative   of   the   objecting   law-­‐‑
enforcement  agency.  Id.  at  §2900.140(c).  
     These   changes   in   the   Board’s   procedures   led   the   district  
judges   to   think   that   plaintiffs’   problems   have   been   solved.  
The  judges  concluded  that  an  injunction  against  a  supersed-­‐‑
ed   regulation   would   be   inappropriate,   and   that   a   judgment  
Nos.  15-­‐‑2404  et  al.                                                      5  

entitling   the   plaintiffs   to   concealed-­‐‑carry   licenses   would   be  
equally  inappropriate,  because  the  validity  of  the  objections  
to  their  applications  remains  undetermined.  All  three  judges  
wrote  that  plaintiffs’  proper  recourse  is  to  apply  for  licenses  
under  the  new  rules.  
    None   of   the   four   plaintiffs   has   filed   a   fresh   application  
with  the  Board.  Plaintiff  Seth  Ghantous  instead  filed  suit  in  
state   court.   The   court   directed   the   Board   to   issue   a   con-­‐‑
cealed-­‐‑carry   license.   That   has   been   done;   the   license   was  
mailed   to   him   on   May   23,   2016.   His   claim   is   moot,   and   we  
remand   his   suit   with   instructions   to   dismiss.   See   United  
States   v.   Munsingwear,   Inc.,   340   U.S.   36   (1950).   A   second  
plaintiff,  John  Berron,  also  sued  in  state  court  and  obtained  a  
remand.  But  he  lost  again  before  the  Board,  so  his  suit  is  not  
moot.  
     The   three   unlicensed   plaintiffs   predict   that,   if   they   do  
apply   under   the   new   regulations,   the   Board   will   not   reveal  
enough  to  permit  them  to  respond  with  material  evidence  or  
relevant   arguments.   This   amounts   to   a   contention   that  
§2900.140(e)   is   so   blatantly   unconstitutional   that   it   can   be  
swept   away   by   a   federal   injunction   no   matter   how   it  
works—that   it   is   unconstitutional   “on   its   face,”   in   the   argot  
of  adjudication.  Yet  the  Supreme  Court  insists  that,  with  few  
exceptions,   statutes   and   regulations   be   evaluated   in   opera-­‐‑
tion  (“as  applied”)  rather  than  peremptorily.  See,  e.g.,  Wash-­‐‑
ington   State   Grange   v.   Washington   State   Republican   Party,   552  
U.S.  442,  449–51  (2008);  Ayotte  v.  Planned  Parenthood  of  North-­‐‑
ern  New  England,  546  U.S.  320,  328–30  (2006).  
   Section  2900.140(e)  calls  for  disclosure  of  “the  basis  of  the  
objection”.   We   can   imagine   the   Board   being   stingy   with   in-­‐‑
formation—for   example,   saying   only   “agency   X   objects   be-­‐‑
6                                                         Nos.  15-­‐‑2404  et  al.  

cause   the   applicant   is   routinely   in   trouble   with   the   law”   or  
perhaps  just  repeating  the  language  of  430  ILCS  66/10(a)(4).  
That  sort  of  disclosure  would  be  useless.  But  it  is  easy  to  im-­‐‑
agine   the   Board   being   forthcoming—revealing   why   the   ob-­‐‑
jecting  agency  thinks  the  applicant  dangerous  and  listing  the  
history  of  arrests,  domestic  disturbances,  threats  of  violence,  
or   other   reasons   why   a   law-­‐‑enforcement   agency   may   think  
that   this   person’s   being   armed   in   public   poses   risks   to   oth-­‐‑
ers.   Which   course   the   Board   chooses   affects   whether   the  
regulation  as  administered  comports  with  the  Constitution.  
      A   federal   court   should   not   assume   that   the   state   will  
choose  the  unconstitutional  path  when  a  valid  one  is  open  to  
it.  State  and  federal  agencies  may  flesh  out  a  vague  scheme  
in   the   course   of   administrative   adjudication.   See,   e.g.,   Civil  
Service   Commission   v.   Letter   Carriers,   413   U.S.   548   (1973);  
Broadrick  v.  Oklahoma,  413  U.S.  601  (1973).  Letter  Carriers  and  
Broadrick  deal  with  claims  under  the  First  Amendment;  their  
holdings   are   no   less   applicable   to   claims   under   the   Second  
Amendment.  We  therefore  agree  with  the  district  judges  that  
it   would   be   premature   to   consider   plaintiffs’   objections   to  
§2900.140(e).   Likewise   plaintiffs’   prediction   that   the   Board  
will  write  unilluminating  decisions  in  proceedings  under  the  
new   regulations,   depriving   them   of   their   right   to   effective  
administrative  or  judicial  review,  is  unripe.  
    Plaintiffs   advance   three   broader   objections   to   both   the  
statute  and  the  amended  regulations.  They  start  with  a  con-­‐‑
tention   that   requiring   them   to   obtain   a   concealed-­‐‑carry   li-­‐‑
cense   is   itself   unconstitutional   under   the   Second   Amend-­‐‑
ment,  just  as  prior  restraint  of  speech  is  unconstitutional  un-­‐‑
der   the   First   Amendment.   The   problem   with   this   argument  
Nos.  15-­‐‑2404  et  al.                                                           7  

is   that   everyone   is   entitled   to   speak   and   write,   but   not   eve-­‐‑
ryone  is  entitled  to  carry  a  concealed  firearm  in  public.  
     When   holding   in   District   of   Columbia   v.   Heller,   554   U.S.  
570  (2008),  that  the  Second  Amendment  establishes  personal  
rights,  the  Court  observed  that  only  law-­‐‑abiding  persons  en-­‐‑
joy   these   rights,   even   at   home.   554   U.S.   at   626–28,   635.   We  
concluded   in   United   States   v.   Skoien,   614   F.3d   638   (7th   Cir.  
2010)   (en   banc),   that   under   Heller   a   person   convicted   of   do-­‐‑
mestic  violence  may  be  barred  from  firearm  ownership,  and  
in   United   States   v.   Meza-­‐‑Rodriguez,   798   F.3d   664   (7th   Cir.  
2015),  that  an  alien  not  authorized  to  be  in  the  United  States  
similarly  is  not  entitled  to  own  a  gun.  Other  decisions  have  
approved   additional   substantive   limits.   Licensure   is   how  
states  determine  whether  the  requirements  have  been  met.  
     If   the   state   may   set   substantive   requirements   for   owner-­‐‑
ship,   which   Heller   says   it   may,   then   it   may   use   a   licensing  
system  to  enforce  them.  In  Heller  itself  the  plaintiff  conceded  
that  licensure  is  constitutional,  554  U.S.  at  631,  and  the  Court  
did  not  question  that  concession.  Courts  of  appeals  uniform-­‐‑
ly  hold  that  some  kind  of  license  may  be  required.  See,  e.g.,  
Drake   v.   Filko,   724   F.3d   426,   435   (3d   Cir.   2013);   Kwong   v.  
Bloomberg,   723   F.3d   160   (2d   Cir.   2013);   Woollard   v.   Gallagher,  
712   F.3d   865,   883   n.11   (4th   Cir.   2013).   (In   citing   these   deci-­‐‑
sions  we  do  not  express  any  opinion  on  the  validity  of  those  
licensing  systems;  we  cite  them  only  for  the  proposition  that  
the  Second  Amendment  does  not  prohibit  all  licensing.)  
    Although   plaintiffs   call   the   concealed-­‐‑carry   license   re-­‐‑
dundant   with   the   basic   firearms-­‐‑ownership   licenses   that  
they   already   possess,   the   different   degrees   of   danger   posed  
by  possessing  a  weapon  at  home  (the  basic  license)  and  car-­‐‑
rying   a   loaded   weapon   in   public   (the   concealed-­‐‑carry   li-­‐‑
8                                                         Nos.  15-­‐‑2404  et  al.  

cense)   justify   different   systems.   See   Moore,   702   F.3d   at   937.  
Illinois  requires  all  applicants  for  a  concealed-­‐‑carry  license  to  
complete   a   firearms-­‐‑training   course   tailored   to   situations  
that  those  who  carry  guns  in  public  may  encounter.  See  430  
ILCS   66/25(6)   (requiring   the   course),   66/75   (specifying   what  
the  course  entails).  That’s  just  one  of  the  differences  between  
possessing   guns   at   home   and   carrying   guns   in   public.   See  
Shepard  v.  Madigan,  734  F.3d  748,  751  (7th  Cir.  2013).  What’s  
more,  circumstances  may  change  between  the  time  someone  
receives  a  keep-­‐‑at-­‐‑home  license  (which  is  valid  for  ten  years,  
see   430   ILCS   65/7)   and   the   time   he   seeks   a   concealed-­‐‑carry  
license.   Illinois   is   entitled   to   check   an   applicant’s   record   of  
convictions,  and  any  concerns  about  his  mental  health,  close  
to  the  date  the  applicant  proposes  to  go  armed  on  the  streets.  
    Plaintiffs   next   maintain   that,   even   if   licenses   may   be   re-­‐‑
quired,   they   must   be   issued   unless   the   state   proves   a   dis-­‐‑
qualifying  condition  by  clear  and  convincing  evidence.  Nei-­‐‑
ther  Heller  nor  McDonald  is  concerned  with  licensing,  so  this  
contention   lacks   support   in   the   Supreme   Court’s   most-­‐‑
applicable   decisions.   As   a   matter   of   administrative   law,   the  
proponent   of   a   position   bears   the   burden   of   showing   enti-­‐‑
tlement   by   a   preponderance   of   the   evidence.   See   Director,  
OWCP   v.   Greenwich   Collieries,   512   U.S.   267   (1994).   Plaintiffs  
are   the   applicants   for   licenses,   so   they   bear   the   burden   of  
showing  entitlement.  To  be  more  precise,  a  state  may  assign  
applicants   that   burden   without   transgressing   the   Constitu-­‐‑
tion.  Illinois  is  a  little  more  generous,  placing  the  burden  on  
the  state  to  show  why  an  application  should  be  denied.  430  
ILCS  66/20(g).  
    Section  66/20(g)  uses  a  preponderance  standard,  which  is  
the   norm   in   civil   litigation.   See,   e.g.,   Herman   &   MacLean   v.  
Nos.  15-­‐‑2404  et  al.                                                               9  

Huddleston,  459  U.S.  375,  387–90  (1983);  Grogan  v.  Garner,  498  
U.S.   279,   286   (1991);   Octane   Fitness,   LLC   v.   ICON   Health   &  
Fitness,  Inc.,  134  S.  Ct.  1749,  1758  (2014);  Halo  Electronics,  Inc.  
v.  Pulse  Electronics,  Inc.,  No.  14–1513  (U.S.  June  13,  2016),  slip  
op.   12.   We   do   not   see   why   the   Second   Amendment   would  
alter   that   standard,   which   applies   to   disputes   about   other  
kinds   of   property   such   as   zoning   and   home   ownership,   oc-­‐‑
cupational   licenses   such   as   law   licenses,   and   other   valuable  
licenses  of  all  kinds,  such  as  driver’s  licenses.  
   Finally,   plaintiffs   contend   that   the   Board   is   biased   be-­‐‑
cause  five  of  its  seven  members  must  have  work  experience  
with  law-­‐‑enforcement  agencies:  
     The  Board  shall  consist  of:  

     (1)  one  commissioner  with  at  least  5  years  of  service  as  a  federal  
     judge;  
     (2)  2  commissioners  with  at  least  5  years  of  experience  serving  as  
     an  attorney  with  the  United  States  Department  of  Justice;  

     (3)  3  commissioners  with  at  least  5  years  of  experience  as  a  fed-­‐‑
     eral   agent   or   employee   with   investigative   experience   or   duties  
     related  to  criminal  justice  under  the  United  States  Department  of  
     Justice,   Drug   Enforcement   Administration,   Department   of  
     Homeland  Security,  or  Federal  Bureau  of  Investigation;  and  

     (4)  one  member  with  at  least  5  years  of  experience  as  a  licensed  
     physician  or  clinical  psychologist  with  expertise  in  the  diagnosis  
     and  treatment  of  mental  illness.  

430   ILCS   66/20(a).   The   Constitution   requires   administrative  
panels  to  be  impartial.  See,  e.g.,  Morrissey  v.  Brewer,  408  U.S.  
471   (1972);   Goldberg   v.   Kelly,   397   U.S.   254,   271   (1970).   As   far  
as   we   can   tell,   however,   the   Supreme   Court   has   never   sug-­‐‑
gested   that   one’s   work   experience   compromises   partiality.  
Due   process   requires   disinterested   adjudicators   but   not   in-­‐‑
experienced  or  naïve  ones.  A  rule  forbids  the  participation  of  
10                                                      Nos.  15-­‐‑2404  et  al.  

any   member   of   the   Board   whose   current   activities   present   a  
conflict  of  interest.  20  Ill.  Admin.  Code  §2900.120.  Past  activi-­‐‑
ties,   by   contrast,   do   not   create   disqualifying   conditions   un-­‐‑
less   they   concern   the   applicant   in   question.   Cf.   Williams   v.  
Pennsylvania,  No.  15–5040  (U.S.  June  9,  2016).  
     One  of  the  district  judges  who  heard  plaintiffs’  cases  is  a  
former  Director  of  the  Illinois  State  Police,  yet  plaintiffs  have  
not   argued   that   this   disqualifies   him   under   28   U.S.C.   §455.  
Other  district  judges  were  criminal  prosecutors  or  represent-­‐‑
ed   criminal   defendants;   they,   too,   routinely   draw   on   their  
experience   as   a   source   of   knowledge   and   wisdom   without  
compromising   impartiality   in   their   judicial   positions.   Six   of  
the   Seventh   Circuit’s   nine   active   judges   (including   two  
members   of   this   panel)   worked   as   lawyers   in   the   United  
States   Department   of   Justice;   that   does   not   perpetually   dis-­‐‑
qualify  them  in  all  cases  involving  the  interests  of  the  United  
States  or  calling  for  an  assessment  of  law-­‐‑enforcement  prac-­‐‑
tices.   Members   of   the   Securities   and   Exchange   Commission  
almost   always   have   experience   in   the   securities   industry;  
this  provides  a  basis  for  knowledgeable  decision  rather  than  
a   ground   of   disqualification.   Illinois   believes   that   a   Con-­‐‑
cealed  Carry  Board  staffed  by  people  with  experience  in  law  
enforcement   (including   the   experience   of   being   a   federal  
judge)   will   do   a   better   job   predicting   which   applicants  
would  threaten  public  safety  if  armed  in  public;  the  Consti-­‐‑
tution  permits  it  to  follow  that  path.  
     In  appeal  No.  15-­‐‑2931,  filed  by  Seth  Ghantous,  the  judg-­‐‑
ment  is  vacated,  and  the  case  is  remanded  with  instructions  
to   dismiss   as   moot.   In   the   other   appeals,   the   judgments   are  
affirmed.